          Case 1:17-cv-01457-TJK Document 22 Filed 01/24/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 TIDEWATER INVESTMENT SRL and
 TIDEWATER CARIBE, C.A.,

        Plaintiffs and Arbitration Award Creditors,
                                                                 No. 1:17-cv-01457-TJK
        v.

 BOLIVARIAN REPUBLIC OF VENEZUELA,

        Defendant and Arbitration Award Debtor.


 PLAINTIFFS TIDEWATER INVESTMENT SRL AND TIDEWATER CARIBE, C.A.’S
    REQUEST FOR ENTRY OF JUDGMENT PURSUANT TO RULE 58(D) AND
  STATEMENT OF POINTS OF LAW AND AUTHORITY IN SUPPORT THEREOF

       Pursuant to Rule 58(d) of the Federal Rules of Civil Procedure, Plaintiffs and Arbitration

Award Creditors Tidewater Investment SRL and Tidewater Caribe, C.A. (collectively,

“Tidewater”) request that the judgment of the Court, as set forth in the Memorandum Opinion

(ECF No. 21, attached as Exhibit A hereto) and Order (ECF No. 20, attached as Exhibit B hereto)

entered on December 17, 2018, be set out in a separate document as required by Rule 58(a).

       By Memorandum Opinion dated December 17, 2018 (Exhibit A), the Court “grant[ed]

Tidewater’s motion for default judgment,” and by Order of the same date (Exhibit B), the Court

“ORDERED that . . . [j]udgment shall be ENTERED for Plaintiffs (1) in the amount of

$36,397,000 plus interest accruing at the rate of 4.5% per annum compounded quarterly from May

8, 2009, to the date of payment; and (2) in the amount of $2,500,000 less 30% of the total costs of

the ad hoc Committee and of ICSID in conducting the annulment proceedings, as determined by

the ICSID Secretariat.”

       “Every judgment and amended judgment must be set out in a separate document.” Fed. R.

Civ. P. 58(a). “[U]nless the court orders otherwise, the clerk must, without awaiting the court’s
          Case 1:17-cv-01457-TJK Document 22 Filed 01/24/19 Page 2 of 2



direction, promptly prepare, sign, and enter the judgment when,” as here, “the court awards only

costs or a sum certain.” Fed. R. Civ. P. 58(b)(1)(B). To date, the Clerk has not entered a separate

document captioned “Judgment” in this case.

       Accordingly, pursuant to Rule 58(d), Tidewater respectfully requests that the Court’s

judgment in this case be set out in a separate document captioned “Judgment.” Tidewater will

serve a copy of the judgment, after it is entered, on the Bolivarian Republic of Venezuela in

accordance with 28 U.S.C. § 1608(e).

                                                      Respectfully submitted,

                                                             /s/ Miguel López Forastier
                                                      MIGUEL LÓPEZ FORASTIER
                                                      D.C. Bar No. 464654
                                                      mlopezforastier@cov.com
                                                      COVINGTON & BURLING LLP
                                                      One City Center
                                                      850 Tenth Street, N.W.
                                                      Washington, D.C. 20001
                                                      Tel: 202-662-5185
                                                      Fax: 202-778-5185

                                                      Attorney for Plaintiffs and Arbitration
 January 24, 2019                                     Award Creditors




                                               -2-
